                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                  No. 7:20-CV-144-BO


JOSE RAMIREZ, individually, and on            )
behalf of all other similarly situated,       )
                        Plaintiff,            )
                                              )
V.                                            )                      ORDER
                                              )
T&D CUSTOM FENCES AND DECKS,                  )
LLC and TIMMY WELLS,                          )
                Defendants.                   )



        This cause comes before the Court on plaintiffs motion to conditionally certify a

collective action and facilitate notice pursuant to 29 U.S.C. § 216(b). Defendants have

responded, plaintiff has replied, and the matter is ripe for ruling. For the reasons that follow,

plaintiffs motion is granted.

                                          BACKGROUND

        Plaintiff filed this action on behalf of himself and all others similarly situated alleging

that defendants failed to pay current and former non-exempt hourly laborers in accordance with

the Fair Labor Standards Act (FLSA) by failing to pay minimum wages and earned overtime

wages for all hours worked on their regular payday at the rate required by the FLSA. Plaintiff

now seeks to conditionally certify a collective action pursuant to 29 U.S.C. § 216(b). Defendants

have responded to the motion. They do not oppose conditional certification but request a shorter

opt-in period, seek clarification as to data to be provided in computer readable format, and argue

that the notice period should be from the date that the opt-in plaintiffs join the action and not the

date plaintiff filed the action.




           Case 7:20-cv-00144-BO Document 28 Filed 03/02/21 Page 1 of 4
                                           DISCUSSION

       The FLSA expressly allows employees to maintain a collective action for, inter alia,

"unpaid minimum wages, or their unpaid overtime compensation." 29 U.S.C. § 216(b). To bring

a collective action under the FLSA, the putative plaintiffs must satisfy two requirements: (1) they

must establish they are "similarly situated" and (2) they must affirmatively consent to the named

plaintiffs class representation. Id. As to the question of whether the putative plaintiffs are

"similarly situated," the Court applies a two-step approach. See Cameron-Grant v. Maxim Health

Care Servs. , Inc., 347 F.3d 1240, 1243 (11th Cir. 2003). 1

       At the first, "notice" step of the process, the Court determines whether the plaintiff and

potential opt-in plaintiffs are sufficiently "similarly situated" to warrant notice being given to

allow potential plaintiffs to opt-in and to proceed as a collective action through discovery; at this

initial stage, a lenient standard applies. Choimbol v. Fairfield Resorts, Inc., 475 F. Supp. 2d 557,

562 (E.D. Va. 2006) ("Because the court has minimal evidence, this determination is made using

a fairly lenient standard.") (internal quotation and citation omitted).

       The second step of the two-step approach has been described as follows:

       The second determination is typically precipitated by a motion for
       "decertification" by the defendant usually filed after discovery is largely complete
       and the matter is ready for trial. At this stage, the court has much more
       information on which to base its decision, and makes a factual determination on
       the similarly situated question. If the claimants are similarly situated, the district
       court allows the representative action to proceed to trial. If the claimants are not
       similarly situated, the district court decertifies the class, and the opt-in plaintiffs
       are dismissed without prejudice. The class representatives-i.e. the original
       plaintiffs-proceed to trial on their individual claims.



1
  This Court has previously found the two-step approach to determining whether putative
plaintiffs are "similarly situated" to be "rational, fair, and supported by sufficient persuasive case
law" and therefore applies it here. See Ceras-Campo v. WF P 'ship, No. 5:10-CV-215-BO, 2011
WL 588417, at *2 (E.D.N.C. Feb. 9, 2011); see also Velasquez-Monterrosa v. Mi Casita
Restaurants, No. 5:14-CV-448-BO, 2016 WL 1703351 , at *2 (E.D.N.C. Apr. 27, 2016).

                                                  2

          Case 7:20-cv-00144-BO Document 28 Filed 03/02/21 Page 2 of 4
Hipp v. Liberty Nat'! Life Ins. Co., 252 F.3d 1208, 1218 (11th Cir. 2001) (quoting Mooney v.

Aramco Servs. Co., 54 F.3d 1207, 1213-14 (5th Cir. 1995) (internal footnote omitted)).

       The collective action members in this action are alleged to have performed substantially

similar job duties, were required to work off the clock, were not paid overtime wages, and were

otherwise subject to the same unlawful wage and hour practices. The allegations in the complaint

are supported by plaintiffs declaration and a declaration by Jordan Samford, one of plaintiffs

co-workers. Defendants do not argue that plaintiffs have failed to satisfy the notice standard, and

the Court finds that the plaintiff and potential opt-in plaintiffs are sufficiently similarly situated.

        The Court will next address defendants' specific objections to plaintiffs proposed notice.

First, the Court finds that a sixty-day opt-in period is fair and reasonable in this case.2 See Geiger

v. HH Franchising Sys., No. 3:17-cv-00738-FDW-DSC, 2018 U.S . Dist. LEXIS 199970, at *7

(W.D.N.C. Nov. 27, 2018). Defendants do not object to providing information in a computer-

readable format but seek clarification on this issue. The Court determines that plaintiffs

construction of the term "computer-readable" provided in his reply is appropriate. Defendants

shall comply with that definition when providing potential plaintiff information to plaintiff.

Finally, the Court finds that a more inclusive notice period at this stage of the proceeding is

appropriate. See, e.g. , Pontones v. San Jose Rest. Inc., No. 5:18-CV-219-D, 2020 U.S. Dist.

LEXIS 72385, at *6 (E.D.N.C. Apr. 8, 2020) (listing cases holding same). The Court will permit

the notice period to begin on the date plaintiff filed this action.

       Accordingly, the Court has determined that plaintiff has satisfied his step one burden and

that notice pursuant to 29 U.S.C. § 216(b) should issue. Further, plaintiffs proposed notice is fair

and accurate.
2
  In his motion, plaintiff requests a ninety-day opt in period, but in his memorandum in support
plaintiff argues that a sixty-day opt in period is routinely approved. The Court determines that a
sixty-day period is appropriate in this case.

                                                   3

           Case 7:20-cv-00144-BO Document 28 Filed 03/02/21 Page 3 of 4
                                           CONCLUSION

        For the foregoing reasons, plaintiff's motion to conditionally certify a collective action

[DE 18] is GRANTED. The proposed Notice of Collection Action Lawsuit and Consent to

Become Party Plaintiff forms are APPROVED.

       Defendants are ORDERED to produce to plaintiff's counsel within seven days of the date

of entry of this order a computer readable data file containing the names, addresses, email

addresses, telephone numbers, dates of employment, social security numbers, and dates of birth

for all potential plaintiffs. The opt-in period is sixty days and shall commence seven days after

defendants produce the requested documentation containing information pertaining to potential

plaintiffs. Defendants are further ORDERED to post the notice at defendants' facilities in

locations where potential plaintiffs are likely to view it.




SO ORDERED, this _J__ day of             /it~ ,2021.

                                               cr:Ad ~ !3_ ~
                                                TERRENCE W. BOYLE
                                                UNITED STATES DISTRICT JUDGE




                                                   4
           Case 7:20-cv-00144-BO Document 28 Filed 03/02/21 Page 4 of 4
